Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 1 of 18 PageID #: 26397




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 MARY BAYES and PHILIP BAYES,

               Plaintiffs,

       v.
                                           Case No. 4:13-cv-00800-SRC
 BIOMET, INC., BIOMET ORTHOPEDICS,
 LLC, BIOMET U.S. RECONSTRUCTION,
 LLC, BIOMET MANUFACTURING, LLC
 f/k/a BIOMET MANUFACTURING CORP.,

               Defendants.

            DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ BILL OF COSTS
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 2 of 18 PageID #: 26398




       Pursuant to Rule 54(d) of the Federal Rules of Civil Procedure and Local Rule 54-8.02,

Defendants object to Plaintiffs’ Bill of Costs, Dkt. 433. Plaintiffs ask the Court to enter an award

of costs of $182,763.09 against Biomet. Plaintiffs’ Bill of Costs contains numerous expenses that

are not compensable under 28 U.S.C. § 1920 or that are wholly unsupported by documentation,

making it impossible for Defendants or this Court to determine whether the fee was necessarily

incurred for this case.

       When the Bill of Costs is properly limited as more fully described below, only the

following costs should be taxed:

       Fees of the Clerk:                                                    $    0.00
       Fees for service of summons and subpoena:                             $ 77.00
       Fees for printed or electronically recorded transcripts:              $2,316.27
       Fees for printing:                                                    $    0.00
       Fees for witnesses:                                                   $ 320.00
       Fees for exemplification:                                             $    0.00
       Other costs:                                                          $    0.00
       Total:                                                                $2,713.27

       The above costs are consistent with § 1920, the Supreme Court’s mandates and awards in

cases of similar complexity.

                                         Legal Standard

       The taxing of costs is governed by Rule 54(d) and 28 U.S.C. § 1920. The trial court has

discretion to decide whether to tax costs at all. See Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S.

560, 562 (2012); Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 762 (8th Cir. 2006) (“Rule

54(d) is phrased in permissive terms and generally grants a federal court the discretion to refuse to

tax costs in favor of the prevailing party.”). If costs are awarded, the Supreme Court has required

that they be limited to the “narrow scope of taxable costs” enumerated in 28 U.S.C. § 1920.

Taniguchi, 566 U.S. at 572–73 (finding certain costs to be non-recoverable “[b]ecause taxable

costs are limited by statute and are modest in scope” and “the discretion granted by Rule 54(d) is

                                                 1
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 3 of 18 PageID #: 26399




not a power to evade the specific categories of costs set forth by Congress” in § 1920); accord

Brisco-Wade v. Carnahan, 297 F.3d 781, 782 (8th Cir. 2002) (§ 1920 “imposes rigid controls in

cost-shifting in federal court, and absent explicit statutory or contractual authorization for the

taxation of expenses . . . as costs, federal courts are bound by the limits set forth in section 1920”).

        “The party seeking to recover costs must fully establish the amount of the compensable

costs and expenses to which it is entitled.” ABT Sys., LLC v. Emerson Elec. Co., No. 4:11CV00374

AGF, 2016 WL 5470198, at * 2 (E.D. Mo. Sept. 29, 2016); see also Marmo, 437 F.3d at 763

(affirming district court’s refusal to “award costs that were described insufficiently”); Morgan v.

United Parcel Serv. of Am., Inc., No. 4:94-CV-1184 CEJ, 2002 WL 35649388, at * 4 (E.D. Mo.

Mar. 29, 2002) (denying costs because “in several instances plaintiffs’ records are so difficult to

decipher and so vague as to content that meaningful review is impossible”). To be taxable, costs

must be “necessarily obtained” for the case. 28 U.S.C. § 1920; A.H. v. St. Louis Cnty., Mo., No.

4:14-CV-2069 (CEJ), 2017 WL 1540600 (E.D. Mo. Apr. 28, 2017) (“Incurred costs must . . . be

‘necessarily obtained’ for use in the case.” (internal quotation marks and citation omitted)); see

also Hiegel v. Hill, 771 F.2d 358, 360 (8th Cir. 1985) (district court must “carefully scrutinize the

prevailing party’s bill of costs” and award only those expenses that are “necessary to the litigation,”

finding that district court abused its discretion in awarding expert fees without finding that the

expert testimony was “crucial to the issues to be decided”). Thus, Plaintiffs bear the burden to (1)

establish that it is entitled to the alleged costs, including that the expenses incurred were

“necessarily obtained for use in the case”; and (2) provide sufficient evidence that the cost was

incurred and paid by Plaintiffs.




                                                   2
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 4 of 18 PageID #: 26400




                                            Argument

I.     Plaintiffs Have Not Sufficiently Supported Their Claim for $891.21 in Fees of the
       Clerk.

       Plaintiffs claim $891.21 in filing fees, but provide no receipts to prove those amounts were

actually paid. Further, the “Final Settlement Distribution Statement” submitted in support of their

Bill of Costs identifies a much lower amount of court fees — $459.40. Compare Dkt. 433-1, at 2

(identifying the amount of “US Court Fees” as $459.40) with Dkt. 433-2, at 1 (identifying a total

of $891.21 in “Filing Fees”). The Court and Defendants should not be left guessing which amount

(if either) is accurate. See ABT Sys., 2016 WL 5470198, at * 2 (placing burden on party seeking

to recover costs to substantiate the claimed amounts).

       Therefore, the allowable cost of filing fees is $0.

II.    Plaintiffs Are Not Entitled to Recover Private Process Server Fees Under Well-
       Established Eighth Circuit Precedent.

       Plaintiffs seek to recover private process server costs of $3,668.73 for service of process

completed by private process servers, including service of the Complaint and service of trial

subpoenas on Dr. Christopher Mudd, Mr. Jacob Weible (2), Dr. Jing Xie (2), Dr. Christine Osman

(2), Mr. John Susaraba, and Mr. James Lancaster. See Dkt. 433-1, at 1 (identifying “PROOF” as

their entity being paid for service of process), 433-1 at 4–12 (PROOF invoices). These fees should

not be allowed because only recovery of “[f]ees of the clerk and marshal” are permissible under

28 U.S.C. § 1920(1). “While the marshal no longer serves summons or subpoenas in most civil

cases, § 1920(1) nevertheless limits recoverable service fees to those of the marshal.” King v. Sw.

Foodservice Excellence, LLC, No. 4:17 CV 2551 CDP, 2019 WL 6117577, at *2 (E.D. Mo. Nov.

18, 2019) (refusing to tax private process server fees). As a result, “relying on the clear language

of § 1920(1) as well as Eighth Circuit precedent, Crues v. KFC Corp., 768 F.2d 230, 234 (8th Cir.



                                                 3
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 5 of 18 PageID #: 26401




1985), this court has repeatedly held that the fees of private process servers are not taxable as costs

under 28 U.S.C. § 1920.” Id. (collecting cases); see also Nationwide Affinity Ins. Co. of Am. v.

Deimund, No. 1:16CV298 ACL, 2018 WL 6570881, at *1 (E.D. Mo. Dec. 13, 2018) (same). None

of the private process server costs may be taxed.

         Therefore, the allowable cost of server of process fees properly allowable is $77, the

amount of service fees identified as paid to the sheriff.

III.     Plaintiffs’ Request for Transcript Fees Includes Numerous Non-Taxable Expenses
         and Charges.

         Plaintiffs seek $51,165.11 for what they describe as “Printed or Electronically Recorded

Transcripts” related to 108 separately claimed deposition expenses, plus $33,397.37 for court

transcripts.    Doc. 433-2, at 4–5.           Biomet objects to all of Plaintiffs’ claimed printed and

electronically recorded transcript costs. At the outset, Biomet objects to allowing any of Plaintiffs’

requested deposition transcript costs because Plaintiffs’ documentation is unclear that any of the

requested transcript costs were actually paid.1 Under these circumstances and in light of Plaintiffs’

poor documentation, denying these requested costs is appropriate. See Marmo, 457 F.3d at 763

(affirming where “the district court refused to award costs that were described insufficiently”);

Morgan, 2002 WL 35649388, at * 4 (denying costs because “in several instances plaintiffs’ records

are so difficult to decipher and so vague as to content such that meaningful review is impossible”).




1
  At least one submitted bill contained a statement date of December 14, 2020 (the day before Plaintiffs’ Bill of
Costs was filed) for a deposition taken in May 2020. See Dkt. 433-1, at 30. Biomet believes this was for a
deposition of Dr. Kantor, as the total reflected in the statement — $1,545.64 — matches a requested payment for a
Dr. Kantor transcript. See Dkt. 433-2, at 2. Biomet has identified other examples where it appears that Plaintiffs
may not have paid the invoice, or possibly paid the invoice late and are claiming the cost of the invoice in duplicate.
See, e.g., Dkt. 433-2, at 2 (requesting $172.17 and $147.75 for deposition charges related to Dr. Christopher Mudd);
Dkt. 433-1, at 16, 18–19 (three invoices requested fees for Job No. 209793, regarding the deposition of Dr.
Christopher Mudd, for identical services, with a beginning charge of $147.75, but with incrementally increasing
finance charges applied to each bill leading to new balance of $172.17).

                                                           4
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 6 of 18 PageID #: 26402




Therefore, the total allowable cost for printed or electronically recorded deposition transcripts

should be $0.

       In the alternative, even assuming the deposition transcript invoices were paid, Biomet

objects to the requested amounts because (1) many of the depositions were not necessarily obtained

for use in this case; (2) the fees requested for deponents who did testify at trial include fees that

are not taxable, such as delivery and handling, video synching, finance charges, and scanned

exhibits; and (3) Plaintiffs request the full amount for deposition fees for common-issue witnesses,

which should be either denied in their entirety because those transcripts were provided at no cost

to Plaintiffs through the Plaintiffs’ Steering Committee and/or Biomet, or the expenses should be

apportioned among all of the cases that were remanded from the MDL proceedings.

       Finally, Biomet further objects to Plaintiffs’ requested trial transcript fees because they

include charges for Realtime transcripts, rough transcripts, and dailies, which were incurred for

the convenience of counsel.      Based on Biomet’s review, the allowable cost of printed or

electronically recorded trial transcripts necessarily obtained for use in the case that are properly

allowable is $2,316.27, as explained in more detail below.

       A. If the Court allows any costs for deposition transcripts, Plaintiffs’ requested costs
          should be drastically reduced.

            1. Plaintiffs cannot tax costs for deposition transcripts that were not necessarily
               obtained for the case.

       Plaintiffs are not entitled to recover the costs of deposition transcripts of people who did

not testify at trial, either live or through those depositions. Deposition transcript costs are

recoverable only if the deposition was “necessarily obtained for use in the case; and not taken

merely for discovery or investigative purposes.” Thirty & 141, LP v. Lowe’s Home Centers, Inc.,

No. 4:06-CV-01781-SNL, 2008 WL 1995344, at *1 (E.D. Mo. May 6, 2008). “The actual use of



                                                 5
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 7 of 18 PageID #: 26403




a deposition at trial is direct evidence of its necessity.” Emmenegger v. Bull Moose Tube Co., 33

F. Supp. 2d 1127, 1134 (E.D. Mo. 1998).

        Plaintiffs’ bill of costs does not offer anything to suggest that transcripts of inadmissible

testimony,2 or of witnesses who did not testify at trial and whose testimony was not used to

determine any issue in the case, were “necessary” under section 1920. Indeed, the sheer number

of deposition transcripts purportedly ordered (109) for a three-week trial demonstrates that the

depositions were not all necessary for trial. Therefore, Biomet objects to the taxation of all

deposition costs for persons who did not testify at trial, which accounts for $17,411.82. These

deponents who did not testify at trial and the requested fees associated with them are identified in

the attached Exhibit A.

        2.       Plaintiffs’ requested deposition costs for persons who did testify at trial
                 include non-taxable expenses.

        Plaintiffs’ requested costs for deposition transcripts for witnesses who testified at trial

include non-recoverable ancillary costs. These costs are incurred solely for the convenience of

counsel and are not specifically authorized under Section 1920. See Rimini Street, Inc. v. Oracle

USA, Inc., 139 S. Ct. 873, 878 (2019) (Rule 54 may not be construed to authorize “an award of

litigation expenses beyond the six categories listed in §§ 1821 and 1920, absent an explicit

statutory instruction to that effect”); see also Taniguchi, 132 S. Ct. at 1999 (construing “costs”

under § 1920 narrowly). Plaintiffs seek reimbursement of non-recoverable expenses with several

of their requested transcript fees, including finance charges/debits, exhibit scanning, handling &

delivery fees, and video synchronization. See, e.g., Dkt. 433-2, at 2 (claiming $202.59 for Philip



2
 For example, Plaintiffs have requested $810 relating to depositions for Paul Haber and Dr. Edward Stolarski, who
were case-specific fact witnesses in another case, Zaremba v. Biomet Orthopedics. See Dkt. 433-1, at 63, 104–07.
Mr. Haber and Dr. Stolarski’s testimony had no relevance to this matter and cannot be taxed as costs.


                                                        6
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 8 of 18 PageID #: 26404




Bayes’s deposition transcript; $501.90 for Aubrey Corwin’s deposition transcript; $247.50 for

Victor Zuccarello’s transcript); Dkt. 433-1, at 17 (invoice stating the balance included handling &

delivery, and finance charges/debits); Dkt. 433-1, at 21 (invoice stating the $501.90 balance

included finance charges/debits, Handling & Delivery); Dkt. 433-1, at 42 (invoice for $247.50 for

video synchronization for Victor Zuccarello). Ancillary costs associated with depositions are not

recoverable under section 1920. See Faltermeier v. FCA US, LLC, No. 4:15-cv-00491-DGK, 2017

WL 9807429, at *2 (W.D. Mo. Nov. 8, 2017) (“A cost that is merely associated with a deposition

is not compensable.”) (collecting cases).

         Courts confronted with this issue have regularly disallowed ancillary costs. For example,

courts have held that postage and delivery expenses are not taxable as costs under section 1920.3

See Smith v. Tenet Health Sys. SL, Inc., 436 F.3d 879, 889 (8th Cir. 2006); (holding shipping and

handling expenses for deposition transcripts are not compensable under § 1921); Johnson Tr. of

Operating Engineers Local #49 Health & Welfare Fund v. Charps Welding & Fabricating, Inc.,

950 F.3d 510, 527 (8th Cir. 2020) (“Postage and delivery costs are not taxable.”); Kirk v. Schaeffler

Grp. USA, Inc., No. 3:13-cv-5032-DGK, 2016 WL 6023696, at * 4 (W.D. Mo. July 26, 2016)

(denying costs of delivery expenses, including expediting transcripts as not covered by § 1920).

Similarly, courts have refused to tax finance charges4 associated with late payments for deposition

transcripts as costs. See, e.g., Hanson v. Loparex, Inc., No. 09-1070, 2012 WL 601032, at *5 (D.

Minn. Feb. 23, 2012); Benjamin v. Sparks, No. 4:14-CV-186-D, 2020 WL 1943474, at *2 n.1

(E.D.N.C. Apr. 22, 2020) (slip copy). Finally, video synchronization is not an allowable cost under

section 1920 because they are fees incurred for the convenience of counsel and not necessarily


3
  Plaintiffs have requested $96 for delivery and handling fees. See Ex. B at 4. Biomet objects to the imposition of
any delivery or handling fees.
4
  Plaintiffs’ requested transcript costs contain $2,644.58 in finance charges or fees. See Ex. B at 4. Biomet objects
to the imposition of any finance charges as a taxable cost.

                                                          7
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 9 of 18 PageID #: 26405




obtained for use in the case. See AM. Modern Home Ins. Co. v. Thomas, 4:16 CV 215 CDP, 2019

WL 3974351, at * 2 (E.D. Mo. Aug. 22, 2019); Scott v. Dyno Nobel, Inc., 4:16-CV-1440 HEA,

2018 WL 6830110, at * 3 (E.D. Mo. Dec. 28, 2018) (holding synching the video transcript to a

written transcript is nontaxable because “[i]t is not a charge for the written transcript or the video

of the deposition” and citing case law).5

         Therefore, Plaintiffs should not be permitted to recover any ancillary costs associated with

their deposition transcripts. Biomet has identified the objected to ancillary costs in the attached

Exhibit B.

         3.       Plaintiffs should not be permitted to tax common-issue depositions, or, in the
                  alternative any taxation for common-issue depositions should be limited to a
                  pro rata apportionment.

         Plaintiffs seek costs for non-case-specific (i.e., common issue) depositions that were

noticed in the MDL and/or produced to Plaintiffs pursuant to this Court’s Order dated May 14,

2020.6 See Ex. B (identifying common issue depositions in far-right column). There are 74 claimed

expenses in this category and they account for $20,760 in costs. Plaintiffs fail to provide any

explanation why these depositions are taxable or why additional fees were expended regarding

these transcripts. Based on the circumstances, these were not “necessarily obtained for use in the

case” as required by § 1920(2).




5
  Plaintiffs’ requested deposition costs for all deponents includes $16,568.75 for video synchronization. See Ex. B at
4. Biomet objects to the imposition of all video synchronization charges.
6
  Pursuant to this Court’s Order, Biomet produced, free of charge to the plaintiffs in this case, the transcripts of
Christina Arnt, Oliver Barrass, Thomas Bauer, Kenneth Beres, Rob Bigsby, Jeff Binder, Mark Bollinger, Julie
Brubaker, Patricia Campbell, Ian Clarke, Trevor Cracknell, John Cuckler (x3), Sujata Dayal, Jocelyn Dixon, Bob
Durgin, Paul Eason, Francis Gannon (x3), Jeff Glock, Barbara Goslee, Stephen Graves (x2), Taylor Grimm, Thomas
Gross, Robert Hall, Nadim Hallab, Keli Hankee (x2), Eline Harting, Troy Hershberger (x2), Lynette Jackson (x2),
Rick Joyhnson, George Kantor (x2), Kurt Kelsey, Imran Khan, Steven Kurtz, Ryan Lakin, Jim Lancaster (x3),
Stephen Li, Katie Miller, Seth Nash, Malcolm Naylor, Hari Parvateneni, Karl Pozorski, Angie Racolta, Tom Raish,
and Rob Ronk. Plaintiffs should not be permitted to recover any of these costs.

                                                          8
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 10 of 18 PageID #: 26406




            To the extent these transcripts are taxable at all, these costs apply to all cases that were

 remanded from the MDL, and the costs for those transcripts should be apportioned accordingly.

 See Marmo, 457 F.3d at 763–64 (affirming the trial court’s decision to apportion exemplification

 and photocopy costs among 13 cases consolidated for pretrial purposes because “the district court

 may not award [Plaintiff] costs for expenses that other plaintiffs incurred”). In Winter v. Novartis,

 739 F.3d 405, 411–12 (8th Cir. 2014), the Eighth Circuit concluded that the district court abused

 its discretion in awarding MDL-wide costs to a single plaintiff and that the district court should

 have “allocated the costs pro rata” among the various MDL cases. Other courts have reached

 similar conclusions in taxing costs in an MDL. See In re Air Crash Disaster at John F. Kennedy

 Int'l Airport on June 24, 1975, 687 F.2d 626, 630 (2d Cir. 1982) (holding that successful MDL

 plaintiffs were “entitled only to their proportionate share of allowable expenses incurred on behalf

 of all plaintiffs”). Consequently, Plaintiffs are entitled to only 1/2767 of the costs of any properly

 taxable common-issue transcript fees claimed. After subtracting the improperly claimed costs, see

 supra Section III.A.2, and applying the apportionment, Plaintiffs are at most entitled to $23.97 for

 their pro rata share of the 74 common-issue depositions, if they can offer proof that they actually

 paid the MDL Plaintiff steering committee for the costs of the transcripts.

            B.      Daily, Realtime, and Rough trial transcripts were incurred for the convenience
                    of counsel and are not taxable.

            Plaintiffs seek to tax $33,397.37 for trial transcripts, including Daily, Rough, and Realtime

 transcripts. Some of the claimed expenses show that Plaintiffs are seeking to recover the costs of

 purchasing all three transcripts for certain trial days. Plaintiffs make no showing that Daily,

 Rough, and Realtime transcripts were necessarily obtained for use in this case, as opposed to

 merely for the convenience of counsel.


 7
     There were 266 cases remanded from the MDL Court, and there are 10 cases remaining in the MDL.

                                                         9
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 11 of 18 PageID #: 26407




         As a general rule, such transcripts are not taxable and “[b]efore awarding such costs, the

 court should determine that transcripts were not obtained primarily for the convenience of parties

 but were necessary for use in the case.” McDowell v. Safeway Stores, Inc., 758 F.2d 1293, 1294

 (8th Cir. 1985) (refusing to tax trial transcript costs). The fact that such transcripts are “helpful”

 or even “reasonable” do not make daily, rough or Real-Time transcripts necessary for purposes of

 28 U.S.C. § 1920. Stewart v. City of St. Louis, No. 4:04CV00885 RWS, 2007 WL 2994444, at *1

 (E.D. Mo. Oct. 10, 2007) (“The transcript was certainly helpful in this case, and was a reasonable

 out-of-pocket expense of counsel, reasonably billed to the client, but I cannot say it was necessary

 and therefore taxable under § 1920.”); see also Emmenegger, 33 F. Supp. 2d at 1134–35 (“While

 a trial transcript is a necessary expense of an appeal, and therefore taxable on appeal . . . it cannot

 be said that a trial transcript is ordinarily necessary for use in the trial itself.”).

         In this case, Plaintiffs have only identified three transcripts that were not Realtime, Dailies

 or Roughs, which account for $2,316.27. Biomet does not object to the claimed $2,316.27 for

 those three trial transcripts.

         Therefore, the allowable cost of printed or electronically recorded transcripts necessarily

 obtained for use in the case properly allowable is $2,316.27.

 IV.     Plaintiffs’ Requested Fees for Printing Are Not Supported By Sufficient
         Documentation to Support Taxing Them as Costs.

         This request should be denied because the information provided makes it impossible to

 determine whether such materials were necessary for Plaintiffs’ case or were charged at an

 appropriate rate. The Bill of Costs does not identify specific exhibits that were copied, the cost

 per page, or how any materials were utilized. Cf. Kirk, 2016 WL 6023696, at * 5 (sustaining

 objection to cost for making photocopies for the Court because such costs are not compensable

 under § 1920). Indeed, it cites no motions, trial preparation materials, or witnesses that used the

                                                     10
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 12 of 18 PageID #: 26408




 exhibits. Plaintiffs’ barebones request precludes any meaningful review by the Court and should

 therefore be denied. Morgan, 2002 WL 35649388, at * 4 (denying costs because “in several

 instances plaintiffs’ records are so difficult to decipher and so vague as to content such that

 meaningful review is impossible”); Glastetter v. Sandoz Pharms. Corp., No. 1:97CV131ERW,

 2000 WL 34017154, at *1, 4 (E.D. Mo. Oct. 3, 2000) (denying costs because the party did not

 specify what documents were copied and did not show what use was made of documents).

        Therefore, the allowable cost of printing properly allowable is $0.

 V.     Plaintiffs’ Witness Fees Should Be Limited to Amounts Incurred and By Statutory
        Limits for Witnesses.

        Plaintiffs seek $7,227 in witness fees, but they have provided no documentation in support

 of any of their claimed fees. Plaintiffs’ unsupported requests for witness fees are not enough to

 meet their burden to tax the total amount of their witness fees as costs. First, “[c]ourts have

 routinely rejected mileage requests where the supporting documentation has been found

 inadequate.” Lift Truck Leas & Serv., Inc. v. Nissan Forklift Corp., N.A., No. 4:12-CV-153 CAS,

 2013 WL 6331578, at *4 (E.D. Mo. Dec. 5, 2013).            Similarly, travel expenses, including

 subsistence, have been rejected for failure to substantiate the claimed cost. See Dejana v. Marine

 Tech., Inc., 2014 WL 12799265, at *5 (E.D. Mo. July 8, 2014) (rejecting travel expenses and

 mileage costs for lack of documentation). Plaintiffs should not recover any costs for mileage or

 subsistence.

        Finally, Plaintiffs’ requested costs for several witnesses are excessive under section 1920.

 Recoverable witness fees are for “witnesses who appeared, and those who, believed to be

 necessary, appeared but did not testify.” See Dejana, 2014 WL 12799265, at *4 (quoting Baird v.

 Dolgencorp, L.L.C., 2013 WL 5106928, at *2 (E.D. Mo. Sept. 12, 2013)); see also Stanley v.

 Cottrell, Inc., 784 F.3d 454, 467 (8th Cir. 2015) (“Fees may not ordinarily be taxed for someone

                                                11
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 13 of 18 PageID #: 26409




 who comes to the courthouse but does not testify.”). Plaintiffs have not demonstrated that any

 witness appeared at court (or needed to appear in court) more than the days which that witness

 testified. On this basis, Biomet objects to 2 days’ attendance for Mari Truman, 2 days’ attendance

 for Dr. Kantor, 2 days’ attendance for Dr. Lux, and 2 days’ attendance for Dr. Gannon.

        Biomet does not object to 2 days’ attendance for Mari Truman ($80), 1 day’s attendance

 for Dr. Kantor ($40), Dr. Ryan Nunley’s attendance ($80), one day’s attendance for Dr. Lux ($40),

 Dr. Martin’s attendance ($40), and 1 day’s attendance for Dr. Gannon ($40), totaling $320 in

 attendance fees to account for the days they testified.

        Therefore, the allowable cost of witness fees properly allowable is $320.

  VI.   Plaintiffs’ Expenses for Exemplification Are Excessive And Were Not All Necessarily
        Obtained for this Case.

        Plaintiffs seek an award of $49,677.18 for exemplification, including Phase I Trial

 Copier/Copies, Trial Exhibit Copies, Graphic Designers, and Medical Records. See Dkt. 433-2,

 at 6. However, Plaintiffs’ requested exemplification costs are excessive and were not necessarily

 obtained for this case for the reasons set forth below.

        A.      Plaintiffs’ graphic designer fees, including the cost of the exemplar surgery
                was not necessarily obtained for this case.

        Graphic designer fees are not taxable as costs. Only exemplifications that are “necessarily

 obtained for use in the case,” not those that merely make trial more efficient, convenient, or

 expeditious, are taxable. See Jo Ann Howard & Associates, P.C. v. Cassity, 146 F. Supp. 3d 1071,

 1087 (E.D. Mo. 2015). Therefore, parties are not permitted to recover the costs of exhibits “which

 were merely illustrative of expert testimony, other adequate evidence, or that served primarily to

 illustrate counsel’s argument.” Id. at 1086 (collecting cases). This limitation on exemplification

 is necessary to “avoid the allure of expending vast sums of money on elaborate, professionally



                                                  12
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 14 of 18 PageID #: 26410




 prepared exhibits and electronic presentations that might have jury appeal, but such sensational

 expense should be appropriately be borne at the peril of excessively imaginative counsel.” Id. at

 1087.

           Here, Plaintiffs seek taxation of $38,785.00 described as “Graphic Designer Fees for Trial

 Exemplars/Boards,” including $13,555 for an exemplar surgery demonstrative. See Dkt. 433-2, at

 6. All of the graphic designer fees should be disallowed. The sole purpose of Plaintiffs’ graphic

 designer and exemplar surgery demonstrative was to illustrate expert testimony or illustrate

 Plaintiffs’ counsel’s argument, which is not recoverable. See generally id. at 1086–88. Indeed,

 the invoices for Plaintiffs’ graphic designer shows that the fees were incurred largely for strategy

 discussions with Plaintiffs’ counsel. See Dkt. 433-1, at 133–51. Fees for strategy discussions to

 develop trial themes are not a recoverable cost. C.f. Jo Ann Howard & Associates, P.C. v. Cassity,

 146 F. Supp. 3d 1071, 1077 (E.D. Mo. 2015) (“The Court may not award costs other than those

 authorized by § 1920.”). Therefore all $38.785.00 identified for graphic designer fees should be

 denied.

           B.     Plaintiffs’ Remaining Exemplification Costs Are Not Taxable or Properly
                  Documented.

           Plaintiffs’ remaining exemplification costs are not properly taxable or should be otherwise

 disallowed.      First, the Phase I Trial Copier/Copies charge of $4,479.22, claimed as

 “exemplification,” appears to be for the cost of a printer rental. See Dkt. 433-2, at 6 (claiming

 $4,479.22 for “Phase I Trial Copier/Copies”); Dkt. 433-1, at 149 (itemizing $4,479.22 for “MFP

 Printer Rental”). Equipment rental costs, including for printers or copiers, are not compensable

 under section 1920. See Rimini Street, Inc., 139 S. Ct. at 878 (Rule 54 may not be construed to

 authorize “an award of litigation expenses beyond the six categories listed in §§ 1821 and 1920,

 absent an explicit statutory instruction to that effect”); Kirk v. Schaeffler Grp. USA, Inc., 2016 WL

                                                   13
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 15 of 18 PageID #: 26411




 6023696, at *6 (W.D. Mo. Jul. 26, 2016) (holding equipment rental not compensable under §

 1920).

          Plaintiffs’ remaining exemplification fees are not supported by sufficient documentation,

 which makes it impossible to determine whether such materials were necessary for Plaintiffs’ case.

 The Bill of Costs does not identify specific exhibits or medical records were copied, and it makes

 no attempt to explain how any materials were used at trial (if at all). Plaintiffs cite no motions,

 trial preparation materials, or witnesses that used the exhibits. Furthermore, the invoices fail to

 document the number of copies made. Plaintiffs’ barebones request precludes any meaningful

 review by the Court and should therefore be denied. Morgan, 2002 WL 35649388, at * 4 (denying

 costs because “in several instances plaintiffs’ records are so difficult to decipher and so vague as

 to content such that meaningful review is impossible”); Glastetter, 2000 WL 34017154, at *1, 4

 (denying costs because the party did not specify what documents were copied and did not show

 what use was made of documents). Therefore, the allowable cost for exemplification properly

 allowable is $0.

 VII.     Plaintiffs’ Claimed “Other Costs” Are Not Taxable.

          Plaintiffs request $35,342 in consulting services to “present trial presentation during trial

 and deposition video edits and cuts.” Such costs are not compensable under any portion of Section

 1920, and they are therefore non-taxable. Moreover, the services underlying these costs were not

 necessary to bring this case to trial. Plaintiffs made an independent and discretionary choice to

 incur these expenses. They are therefore not entitled to reimbursement for them. See Jo Ann

 Howard, 146 F. Supp. 3d at 1087; Goss Int'l Corp. v. Tokyo Kikai Seisakusho, Ltd., No. C00-35

 LRR, 2004 WL 1234130, at *7 (N.D. Iowa June 2, 2004).

          Plaintiffs claim $21,620 for “other” costs for Alaris Trial Services- Technology Services



                                                   14
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 16 of 18 PageID #: 26412




 Phase I and $13,722.50 for Alaris Trial Services- Pretrial Case Prep Services.8 The invoice

 descriptions supporting this request are so vague that they preclude any meaningful review by the

 Court and should therefore be denied. Morgan, 2002 WL 35649388, at * 4 (denying costs because

 “in several instances plaintiffs’ records are so difficult to decipher and so vague as to content such

 that meaningful review is impossible”). Therefore, the allowable “other” costs properly allowable

 is $0.

                                                    Conclusion

          Plaintiffs’ Bill of Costs should be adjusted by this Court to $2,713.27, which represents

 the only properly supported and taxable costs available to Plaintiffs under Section 1920.


                                                       Respectfully submitted by:

 Dated: December 28, 2020                              /s/ John P. Mandler
                                                       John P. Mandler
                                                       FAEGRE DRINKER BIDDLE & REATH LLP
                                                       2200 Wells Fargo Center
                                                       90 South Seventh Street
                                                       Minneapolis, Minnesota 55402
                                                       Telephone: (612) 766-7221
                                                       Facsimile: (612) 766-1600
                                                       john.mandler@faegredrinker.com

                                                       Adrienne F. Busby (admitted pro hac vice)
                                                       Andrew L. Campbell (admitted pro hac vice)
                                                       FAEGRE DRINKER BIDDLE & REATH LLP
                                                       300 North Meridian Street, Suite 2500
                                                       Indianapolis, Indiana 46204
                                                       Telephone: (317) 237-0300
                                                       Facsimile: (317) 237-1000
                                                       adrienne.busby@faegredrinker.com
                                                       andrew.campbell@faegredrinker.com

                                                       Tom Joensen (admitted pro hac vice)
 8
  The invoices identified in the itemization do not match the balance due for either Alaris invoice identified in the
 page range. Based on Biomet’s diligence, Biomet believes the pretrial case prep services ($13,722.50) are identified
 on the invoice as “Pretrial Services – Case Prep” ($11,097.50) and “Pretrial Services Overtime – Case Prep,” and the
 Phase I trial technology services ($21,620) are identified as “Trial Consultant Services – Trial” ($17,412) and “Trial
 Consultant Services Overtime – Trial” ($4,207.50). See Dkt. 433-1, at 149.

                                                          15
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 17 of 18 PageID #: 26413




                                     Stephanie Koltookian (admitted pro hac vice)
                                     FAEGRE DRINKER BIDDLE & REATH LLP
                                     801 Grand Avenue, 33rd Floor
                                     Des Moines, Iowa 50309
                                     Telephone: (515) 248-9000
                                     Facsimile: (515) 248-9010
                                     tom.joensen@faegredrinker.com
                                     stephanie.koltookian@faegredrinker.com

                                     Troy A. Bozarth, No. 5209515
                                     M. Elizabeth Dyer Kellett, No. 64954
                                     HEPLERBROOM LLC
                                     211 North Broadway, Suite 2700
                                     St. Louis, Missouri 63102
                                     Telephone: (314) 241-6160
                                     Facsimile: (314) 241-6116
                                     tab@heplerbroom.com
                                     edk@heplerbroom.com

                                     Attorneys for Defendants




                                       16
Case: 4:13-cv-00800-SRC Doc. #: 444 Filed: 12/28/20 Page: 18 of 18 PageID #: 26414




                                 CERTIFICATE OF SERVICE

        I certify that on December 28, 2020, I electronically filed the foregoing document with the
 Clerk of the Court using the CM/ECF system.

        James D. O’Leary
        Michael J. Quillin
        Michael S. Druse
        O’LEARY, SHELTON, CORRIGAN, PETERSON, DALTON & QUILLIN
        The University Tower
        1034 S. Brentwood Blvd., Penthouse 1-A
        St. Louis, MO 63117

        Darin L. Schanker
        John Christopher Elliott
        Melanie Sulkin
        BACHUS & SCHANKER LLC
        101 West Colfax, Suite 650
        Denver, CO 80202

        Zachary L. Wool
        BARRIOS, KINGSDORF & CASTEIX, LLP
        701 Poydras Street, Suite 3650
        New Orleans, LA 70139



                                      /s/ John P. Mandler




                                                17
